  Case 1:18-cv-01327-DNH-CFH Document 10 Filed 05/27/19 Page 1 of 2

      LAW OFFICE OF MARK S. MISHLER, P.C.
                 750 BROADWAY - ALBANY, NEW YORK 12207

                                       May 27, 2019

Sent via ECF/CM.

Hon. Christian F. Hummel, U.S. Magistrate-Judge
U.S. District Court, Northern District of New York

       Re:     McDonald v. City of Troy, et al., 1:18-CV-01327 (DNH/CFH)

Dear Judge Hummel:

       I represent plaintiff Dahmeek McDonald.

        I write to request a four month extension of the deadline for mediation. Currently,
the deadline for the completion of mediation in this case is June 7, 2019. This date was
selected at the Rule 16 conference on February 12, 2019.

       I request an extension of this deadline to October 7, 2019.

       The basis for this request is as follows.

        My client, Mr. McDonald, is incarcerated and is being held in Groveland
Correctional Facility, located southwest of Rochester, NY. He has been at Groveland
since approximately the Summer of 2018.

         As he will not be able to be physically present at the mediation, it is imperative
that I have a full opportunity to meet with him in advance to discuss the case and his
settlement position in detail. Unfortunately, I have not been able to do this. I met with Mr.
McDonald numerous times prior to the filing of the action, but not since that time. The
reason I have not been able to meet with him to discuss settlement is that I started a
position with the NYS Senate in January, 2019. I significantly underestimated the amount
of time this position would require while the legislature is in session. The Senate position
has required most of my time since January. I simply have not had an opportunity to
travel to Groveland Correctional Facility to meet with Mr. McDonald. The legislative
session is scheduled to end June 19th . I plan to arrange a visit with Mr. McDonald in July.
It is likely that we will need to meet more than once prior to the mediation. This is the
reason that I ask for the mediation deadline to be extended until October 7th, to ensure that
there is sufficient time for us to have the full discussions that will be necessary.

       The parties selected Randolph Treece to serve as the mediator. I informed both
Judge Treece and Mr. Morrisey of my intention to request an extension of time. Both
graciously consented to an extension, provided it is acceptable to the Court.

tel: 518-462-6753 - fax: 518-432-7325 - mishlerlaw@gmail.com - www.markmishlerlaw.com
  Case 1:18-cv-01327-DNH-CFH Document 10 Filed 05/27/19 Page 2 of 2



Hon. Magistrate-Judge Christian F. Hummel
Re: McDonald v. City of Troy, et al., 1:18-CV-01327 (DNH/CFH)
May 27, 2019
-2-




        The discovery deadline in this case is March 2, 2020. A delay in the mediation
process might, in turn, require an extension of the discovery and other deadlines.
However, I do not know for certain at this time whether that will be necessary. Therefore,
I am not requesting any other extension at this time, but reserve the right to do so later if
it proves to be necessary.

       Thank you for your kind consideration of this request.

       Please contact me if there are any questions or if additional information is needed.

       Thank you.

                                      Very truly yours,

                                      /s/ MARK S. MISHLER
                                      Mark S. Mishler
                                      Attorney at Law
                                      Bar roll # 102213


cc:    Dahmeek McDonald

       Richard T. Morrisey, Esq., Attorney for Defendants (via ECF/CM)
